DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed June 09, 2022, with respect to the rejection(s) of claim(s) 1-9, 11-20 under U.S.C. 102 and U.S.C. 103 (as applicable) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2012150664 A1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release15)”, 3GPP DRAFT;R1-1801286 38214  V15.6.1 2018-02-62,3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTEDESLUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE 6 February 2018 (2018-02-06), XP051398846 hereinafter “3GPP” [provided by Applicant] in view of WO 2012150664 A1 to ABE et al. (“Abe”) [Examiner cites from attached English translation].

As to claim 1, 3GPP discloses a frequency domain resource allocation method, comprising: receiving frequency domain resource configuration information from a base station, wherein the frequency domain resource configuration information is used to indicate frequency domain resources configured for user equipment, UE, and the frequency domain resources comprise at least one available frequency domain resource segment and at least one unavailable frequency domain resource segment (see page 11, section 5.1.2.2 third paragraph. The active BWPs are indicated and, hence, also the non-active BWPs are indicated); and receiving frequency domain resource indication information from the base station, wherein the frequency domain resource indication information is used to indicate a frequency domain resource that is in the at least one available frequency domain resource segment and that is used by the UE to transmit data (see page 17, third paragraph, since it indicates the resource allocation within the bandwidth part it also indicates the unavailable resources within said bandwidth part).
3GPP does not expressly disclose wherein the frequency domain resource indication information comprises an indication that N first resource blocks (RBs) in a virtual resource block (VRB) correspond to the frequency domain resource used by the UE to transmit data, a mapping relationship exists between the N first RBs in the VRB and N second RBs in a physical resource block (PRB) that are in the at least one available frequency domain resource segment, and in the mapping relationship, a plurality of first RBs included in an RB bundle with a size less than a preset size of an RB bundle in the VRB is placed at a last location of the VRB in ascending order of frequencies.
Abe discloses at page 5: FIG. 8 shows an example of a second mapping method using frequency hopping. The second mapping method is a method in which the VRB is divided into two for each VRB for PRB setting and mapped in a PUCCH (Physical Uplink Control Channel) [i.e. N first resource blocks (RBs) in a virtual resource block (VRB) correspond to the frequency domain resource used by the UE to transmit data]. Here, the case of resource allocation type 0 [i.e. frequency domain resource indication information] and VRB2 division is illustrated, but the present invention is not limited to this. The PRBs for VRB setting are RBG # 1, # 3 (PRB # 2, # 3, # 6, # 7) [i.e. a preset size of an RB bundle in the VRB] on the relatively low frequency band side and RBG # 7 on the relatively high frequency band side. , # 8 (PRB # 14- # 17) [i.e. a mapping relationship exists between the N first RBs in the VRB and N second RBs in a physical resource block (PRB) that are in the at least one available frequency domain resource segment].
Each VRB for PRB setting has a VRB divided into two and mapped. Each divided VRB is numbered with a VRB index. In the second mapping method, VRB indexes are numbered in ascending order from one end in the frequency direction for the VRB on the relatively low frequency band side, and one end in the frequency direction for the VRB on the relatively high frequency band side. VRB indexes are numbered in descending order. That is, each VRB on the low frequency band side and each VRB on the high frequency band side are sequentially associated with each other from both ends in the frequency direction. Specifically, PRBs # 2, # 3, # 6, and # 7 on the low frequency band side [i.e. a last location] are associated with PRBs # 17, # 16, # 15, and # 14 on the high frequency band side, respectively [i.e. and in the mapping relationship, a plurality of first RBs included in an RB bundle with a size less than a preset size of an RB bundle in the VRB is placed at a last location of the VRB in ascending order of frequencies].
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the mapping method of Abe into the invention of 3GPP. The suggestion/motivation would have been to have communication in a next generation mobile communication system (Abe, page 2).  Including the mapping method of Abe into the invention of 3GPP was within the ordinary ability of one of ordinary skill in the art based on the teachings of Abe.
As to claim 2, 3GPP and Abe further discloses the method according to claim 1, wherein the at least one available frequency domain resource segment comprises at least one of at least two bandwidth parts (BWPs), or at least one available spectrum (AS) in at least one BWP of the at least two BWPs, and the at least one unavailable frequency domain resource segment comprises at least one of at least one frequency domain resource segment other than the at least two BWPs, or at least one frequency domain resource segment other than the at least one AS in the at least one BWP of the at least two BWPs (3GPP, page 11, third paragraph, active BWP, also initial BWP; pages 17-18, within a BWP frequency domain resource included in one or two groups (i.e. available spectrum (AS) in at least one BWP would be one group, and the omitted group is other than the AS)).  In addition, as the primary reference teaches the additional limitations of the instant claim, the same suggestion/motivation of claim 1 applies.
As to claim 3, 3GPP and Abe further discloses the method according to claim 1, wherein the frequency domain resource indication information comprises resource block group (RBG) indication information, the RBG indication information is used to indicate that at least one of N.sub.RBG RBGs is the frequency domain resource used by the UE to transmit data, and N.sub.RBG is a total quantity of RBGs included in the at least one available frequency domain resource segment (3GPP, page 59, 5.1.2.2.1, RGB definition).  In addition, as the primary reference teaches the additional limitations of the instant claim, the same suggestion/motivation of claim 1 applies.
As to claim 4, 3GPP and Abe further discloses the method according to claim 3, wherein a quantity of RBGs included in any available frequency domain resource segment i in the at least one available frequency domain resource segment is N.sub.RBG, R.sub.i=┌M.sub.RB, R.sub.i/P┐, where M.sub.RB, R.sub.i is a quantity of RBs included in the available frequency domain resource segment i, P is a quantity of RBs comprised in one RBG, ┌ ┐ represents rounding up, and i is a natural number  (3GPP, page 59, 5.1.2.2.1; note that “P” in the number of middle RBGs of size P is divided into N size BWP, i).  In addition, as the primary reference teaches the additional limitations of the instant claim, the same suggestion/motivation of claim 1 applies.
As to claim 5, 3GPP and Abe further discloses the method according to claim 3, wherein a quantity of RBGs included in any available frequency domain resource segment i in the at least one available frequency domain resource segment is N.sub.RBG, R.sub.i=┌(M.sub.RB, R.sub.i−M.sub.RB, R.sub.i.sub., start)/P┐+1, where M.sub.RB, R.sub.i is a quantity of RBs comprised in the available frequency domain resource segment i, M.sub.RB, R.sub.i.sub., start is a quantity of RBs comprised in the start RBG in the available frequency domain resource segment i, M.sub.RB, R.sub.i.sub., start=P−Q.sub.R.sub.i.sub.,RB mod P, Q.sub.R.sub.i.sub.,RB is an RB index corresponding to a start RB in the available frequency domain resource segment i, P is a quantity of RBs included in one RBG, ┌ ┐ represents rounding up, mod represents a modulo operation, and i is a natural number  (3GPP, page 59, 5.1.2.2.1, formula is disclosed).  In addition, as the primary reference teaches the additional limitations of the instant claim, the same suggestion/motivation of claim 1 applies.
As to claim 6, 3GPP further discloses the method according to claim 1, wherein the frequency domain resource indication information comprises a resource indication value (RIV), the RIV is the indication used to indicate that N first RBs the VRB are the frequency domain resources used by the UE to transmit data (pages 59-60, section 5.1.2.2.2, RIV and virtual/physical resource blocks disclosed).  
3GPP does not expressly disclose the mapping relationship is a one-to-one mapping relationship between the N first RBs in the VRB and the N second RBs in the PRB.
Abe at page 5 discloses each VRB on the low frequency band side and each VRB on the high frequency band side are sequentially associated with each other from both ends in the frequency direction.  Specifically, PRBs # 2, # 3, # 6, and # 7 on the low frequency band side are associated with PRBs # 17, # 16, # 15, and # 14 on the high frequency band side, respectively.
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the mapping method of Abe into the invention of 3GPP. The suggestion/motivation would have been to have communication in a next generation mobile communication system (Abe, page 2).  Including the mapping method of Abe into the invention of 3GPP was within the ordinary ability of one of ordinary skill in the art based on the teachings of Abe.
As to claim 7, 3GPP and Abe further discloses the method according to claim 6, wherein the mapping relationship comprises interleave mapping between the N first RBs and the N second RBs (3GPP, pages 59-60, section 5.1.2.2.2, contiguously allocated resource blocks).  In addition, as the primary reference teaches the additional limitations of the instant claim, the same suggestion/motivation of claim 1 applies.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release15)”, 3GPP DRAFT;R1-1801286 38214  V15.6.1 2018-02-62,3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTEDESLUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE 6 February 2018 (2018-02-06), XP051398846 hereinafter “3GPP” [provided by Applicant] in view of WO 2012150664 A1 to ABE et al. (“Abe”) [Examiner cites from attached English translation] and in further view of HUAWEI ET AL: “Remaining issues on Resource allocation and TBS", 3GPP DRAFT; R1-1800019, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCTOLES;F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE vol. RAN WG1, no. Vancouver, Canada: 20180122-20180126 13 January 2018 (2018-01-13), XP051384522 hereinafter “Huawei” [provided by Applicant].
As to claim 8, 3GPP and Abe does not expressly disclose the method according to claim 7, wherein the at least one available frequency domain resource segment comprises at least two available frequency domain resource segments, the interleave mapping is independent interleave mapping of each of the at least two available frequency domain resource segments, and the independent interleave mapping is interleave mapping between a plurality of first RBs corresponding to each available frequency domain resource segment and a plurality of second RBs in each available frequency domain resource segment.
Huawei discloses at page 5, sections 6.3.1.6 and 7.3.1.6.  interleaved VRB-to-PRB mapping which is defined in terms of resource block bundles (i.e. first and second RBs) and in terms of BWPi (i.e. frequency domain resource segments).
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the interleaving of Huawei into the invention of 3GPP and Abe. The suggestion/motivation would have been to have frequency-domain resource allocation (Huawei, page 3).  Including the interleaving of Huawei into the invention of 3GPP and Abe was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huawei.
As to claim 9, 3GPP and Abe does not expressly disclose the method according to claim 7, wherein the at least one available frequency domain resource segment comprises at least two available frequency domain resource segments, the interleave mapping is joint interleave mapping of the at least two available frequency domain resource segments as a whole, and the joint interleave mapping is interleave mapping between a plurality of first RBs corresponding to the at least two available frequency domain resource segments and a plurality of second RBs in the at least two available frequency domain resource segments.
Huawei discloses at page 5, sections 6.3.1.6 and 7.3.1.6.  interleaved VRB-to-PRB mapping which is defined in terms of resource block bundles (i.e. first and second RBs) and in terms of BWPi (i.e. frequency domain resource segments).
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the interleaving of Huawei into the invention of 3GPP and Abe. The suggestion/motivation would have been to have frequency-domain resource allocation (Huawei, page 3).  Including the interleaving of Huawei into the invention of 3GPP and Abe was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huawei.
Claims 12-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release15)”, 3GPP DRAFT;R1-1801286 38214  V15.6.1 2018-02-62,3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DE SLUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE 6 February 2018 (2018-02-06), XP051398846 hereinafter “3GPP” [provided by Applicant] in view of WO 2018143756 A1 to CHOI [Examiner cites to attached English translation] and in further view of WO 2012150664 A1 to ABE et al. (“Abe”) [Examiner cites from attached English translation].
As to claim 12, 3GPP discloses an apparatus (page 11, UE), comprising: the apparatus to: receive frequency domain resource configuration information from a base station, wherein the frequency domain resource configuration information is used to indicate frequency domain resources configured for user equipment (UE), and the frequency domain resources comprise at least one available frequency domain resource segment and at least one unavailable frequency domain resource segment (see page 11, section 5.1.2.2 third paragraph. The active BWPs are indicated and, hence, also the non-active BWPs are indicated); and receive frequency domain resource indication information from the base station, wherein the frequency domain resource indication information is used to indicate a frequency domain resource that is in the at least one available frequency domain resource segment and that is used by the UE to transmit data (see page 17, third paragraph, since it indicates the resource allocation within the bandwidth part it also indicates the unavailable resources within said bandwidth part).
3GPP does not expressly disclose one or more processors; and a memory coupled to the one or more processors having computer readable instructions stored thereon that, when executed by the one or more processors, causes the apparatus to; wherein the frequency domain resource indication information comprises an indication that N first resource blocks (RBs) in a virtual resource block (VRB) correspond to the frequency domain resource used by the UE to transmit data, a mapping relationship exists between the N first RBs in the VRB and N second RBs in a physical resource block (PRB) that are in the at least one available frequency domain resource segment, and in the mapping relationship, a plurality of first RBs included in an RB bundle with a size less than a preset size of an RB bundle in the VRB is placed at a last location of the VRB in ascending order of frequencies.
CHOI discloses with respect to a terminal operating with an active BWP, PRB and VRBs indicated by an RIV (page 38), the terminal has a memory and processor which executes commands or programs (page 14) stored in memory used by the terminal (page 16).
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the terminal of CHOI into the invention of 3GPP. The suggestion/motivation would have been to transmit signals efficiently in a wireless communication system (CHOI, page 3).  Including the terminal of CHOI into the invention of 3GPP was within the ordinary ability of one of ordinary skill in the art based on the teachings of CHOI.
Abe discloses at page 5: FIG. 8 shows an example of a second mapping method using frequency hopping. The second mapping method is a method in which the VRB is divided into two for each VRB for PRB setting and mapped in a PUCCH (Physical Uplink Control Channel) [i.e. N first resource blocks (RBs) in a virtual resource block (VRB) correspond to the frequency domain resource used by the UE to transmit data]. Here, the case of resource allocation type 0 [i.e. frequency domain resource indication information] and VRB2 division is illustrated, but the present invention is not limited to this. The PRBs for VRB setting are RBG # 1, # 3 (PRB # 2, # 3, # 6, # 7) [i.e. a preset size of an RB bundle in the VRB] on the relatively low frequency band side and RBG # 7 on the relatively high frequency band side. , # 8 (PRB # 14- # 17) [i.e. a mapping relationship exists between the N first RBs in the VRB and N second RBs in a physical resource block (PRB) that are in the at least one available frequency domain resource segment].
Each VRB for PRB setting has a VRB divided into two and mapped. Each divided VRB is numbered with a VRB index. In the second mapping method, VRB indexes are numbered in ascending order from one end in the frequency direction for the VRB on the relatively low frequency band side, and one end in the frequency direction for the VRB on the relatively high frequency band side. VRB indexes are numbered in descending order. That is, each VRB on the low frequency band side and each VRB on the high frequency band side are sequentially associated with each other from both ends in the frequency direction. Specifically, PRBs # 2, # 3, # 6, and # 7 on the low frequency band side [i.e. a last location] are associated with PRBs # 17, # 16, # 15, and # 14 on the high frequency band side, respectively [i.e. and in the mapping relationship, a plurality of first RBs included in an RB bundle with a size less than a preset size of an RB bundle in the VRB is placed at a last location of the VRB in ascending order of frequencies].
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the mapping method of Abe into the invention of 3GPP and CHOI. The suggestion/motivation would have been to have communication in a next generation mobile communication system (Abe, page 2).  Including the mapping method of Abe into the invention of 3GPP and CHOI was within the ordinary ability of one of ordinary skill in the art based on the teachings of Abe.
As to claim 13, 3GPP, CHOI, and Abe further disclose the apparatus according to claim 12, wherein the at least one available frequency domain resource segment comprises at least one of at least two bandwidth parts (BWPs), or at least one available spectrum (AS) in at least one BWP of the at least two BWPs; and the at least one unavailable frequency domain resource segment comprises at least one of at least one frequency domain resource segment other than the at least two BWPs, or at least one frequency domain resource segment other than the at least one AS in the at least one BWP of the at least two BWPs (3GPP, page 11, third paragraph, active BWP, also initial BWP; pages 17-18, within a BWP frequency domain resource included in one or two groups (i.e. available spectrum (AS) in at least one BWP would be one group, and the omitted group is other than the AS)).  In addition, as the primary reference teaches the additional limitations of the instant claim, the same suggestion/motivation of claim 12 applies.
As to claim 14, 3GPP, CHOI, and Abe further disclose the apparatus according to claim 12, wherein the frequency domain resource indication information comprises resource block group (RBG) indication information, the RBG indication information is used to indicate that at least one of N.sub.RGB RBGs is the frequency domain resource used by the UE to transmit data, and N.sub.RBG is a total quantity of RBGs comprised in the at least one available frequency domain resource segment (3GPP, page 59, 5.1.2.2.1, RGB definition).  In addition, as the primary reference teaches the additional limitations of the instant claim, the same suggestion/motivation of claim 12 applies.
As to claim 15, 3GPP and CHOI further discloses the apparatus according to claim 12, wherein the frequency domain resource indication information comprises a resource indication value (RIV), the RIV is an indication used to indicate that N first RBs in the VRB are the frequency domain resources used by the UE to transmit data (3GPP, pages 59-60, section 5.1.2.2.2, RIV and virtual/physical resource blocks disclosed).
3GPP and CHOI do not expressly disclose  a one-to-one mapping relationship exists between the N first RBs in the VRB and N second RBs in a physical resource block (PRB), and the N second RBs are RBs in the at least one available frequency domain resource segment.
Abe at page 5 discloses each VRB on the low frequency band side and each VRB on the high frequency band side are sequentially associated with each other from both ends in the frequency direction.  Specifically, PRBs # 2, # 3, # 6, and # 7 on the low frequency band side are associated with PRBs # 17, # 16, # 15, and # 14 on the high frequency band side, respectively.
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the mapping method of Abe into the invention of 3GPP and CHOI. The suggestion/motivation would have been to have communication in a next generation mobile communication system (Abe, page 2).  Including the mapping method of Abe into the invention of 3GPP and CHOI was within the ordinary ability of one of ordinary skill in the art based on the teachings of Abe.
As to claim 17, see similar rejection to claim 12, with the memory of CHOI mapping to the non-transitory computer readable medium.
As to claim 18, see similar rejection to claim 13.
As to claim 19, see similar rejection to claim 14.
As to claim 20, see similar rejection to claim 15.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release15)”, 3GPP DRAFT;R1-1801286 38214  V15.6.1 2018-02-62,3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DE SLUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE 6 February 2018 (2018-02-06), XP051398846 hereinafter “3GPP” [provided by Applicant] in view of WO 2018143756 A1 to CHOI [Examiner cites to attached English translation] and WO 2012150664 A1 to ABE et al. (“Abe”) [Examiner cites from attached English translation] and in further view of in view of CN 103179687 A to HUANG [Examiner cites to attached English translation].
As to claim 16, 3GPP, CHOI, and Abe do not expressly disclose the apparatus according to claim 12, wherein the apparatus is further caused to: receive an update message from the base station, wherein the update message is used to indicate that all or a part of the at least one available frequency domain resource segment is changed to an unavailable frequency domain resource segment, or the update message is used to indicate that all or a part of the at least one unavailable frequency domain resource segment is changed to an available frequency domain resource segment.
HUANG discloses after RNC (i.e. taking to be base station) receives the returned message, sending the RB SETUP (radio bearer setup message) to the UE, wherein the message carries message indicating to delete the reconfiguration failure RL (i.e. all are unavailable), successfully deleting the reconfiguration failure RL to the UE, and after the service is established (i.e. all are available), returning RB SETUP CMP to RNC (radio bearer setup complete message) (para. 0102).
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the messaging of HUANG into the invention of 3GPP, CHOI, and Abe. The suggestion/motivation would have been to have a link deleting method in the service establishment process (HUANG, para. 0102).  Including the messaging of HUANG into the invention of 3GPP, CHOI, and Abe was within the ordinary ability of one of ordinary skill in the art based on the teachings of HUANG.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ETSI TS 136 213 V10.10.0 (2013-07) discloses in resource allocations of type 1, a resource block assignment information of size NRBG indicates to a scheduled UE the VRBs from the set of VRBs from one of P RBG subsets. The virtual resource blocks used are of localized type as defined in section 6.2.3.1 of [3]. Also P is the RBG size associated with the system bandwidth as shown in Table 7.1.6.1-1. A RBG subset p , where 0 ≤ p < P , consists of every P th RBG starting from RBG p . The resource block assignment information consists of three fields [4]. The first field with ⎡ ⎤ log ( ) 2 P bits is used to indicate the selected RBG subset among P RBG subsets. The second field with one bit is used to indicate a shift of the resource allocation span within a subset. A bit value of 1 indicates shift is triggered. Shift is not triggered otherwise. The third field includes a bitmap, where each bit of the bitmap addresses a single VRB in the selected RBG subset in such a way that MSB to LSB of the bitmap are mapped to the VRBs in the increasing frequency order. The VRB is allocated to the UE if the corresponding bit value in the bit field is 1, the VRB is not allocated to the UE otherwise (see section 7.1.6.2).  Note that ETSI TS 136 213 V10.10.0 (2013-07)  discloses “The third field includes a bitmap, where each bit of the bitmap addresses a single VRB in the selected RBG subset in such a way that MSB to LSB of the bitmap are mapped to the VRBs in the increasing frequency order”  which the third field pertains to a resource block assignment.  However, the prior art does not disclose at least “in the mapping relationship, a plurality of first RBs included in an RB bundle with a size less than a preset size of an RB bundle in the VRB is placed at a last location of the VRB in ascending order of frequencies”  (emphasis added by Examiner).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463